IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JENNIFER BLACK, AS EXECUTRIX OF           : No. 499 MAL 2017
THE ESTATE OF ANA T. RAVELO-              :
ORTIZ, DEC,                               :
                                          : Petition for Allowance of Appeal from
                  Petitioner              : the Order of the Superior Court
                                          :
                                          :
           v.                             :
                                          :
                                          :
DREW P. RONNERMANN, M.D. AND              :
POTTSTOWN MEMORIAL MEDICAL                :
CENTER,                                   :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.